Citation Nr: 1805627	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  

2.  Entitlement to service connection for a skin disorder, to include as secondary to an acquired psychiatric disorder. 

3.  Entitlement to service connection for general arthritis, to include bone pain.  

4.  Entitlement to service connection for a leg and knee disorder. 

5.  Entitlement to service connection for a back disorder. 

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for residuals of a concussion. 

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1990.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.  The Veteran was also scheduled to appear at a hearing before a Decision Review Officer (DRO) in June 2016.  He was provided notice of the hearing at his address of record; however, a review of the Veterans Appeals Control and Locator System reveals that he failed to report for it.  The Veteran has not provided good cause for his failure to report or requested that the hearing be rescheduled.  Therefore, his request for a DRO hearing is deemed to be withdrawn.

In April 2014 and August 2015 the Board remanded the case for additional development and it now returns for further appellate review.

FINDINGS OF FACT

1.  Major depressive disorder clearly and unmistakably preexisted the Veteran's entrance to active duty and was clearly and unmistakably not aggravated therein.

2.  An acquired psychiatric disorder other than major depressive disorder did not have its onset during service, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of the Veteran's separation from active duty.

3.  A skin disorder did not have its onset during service, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of arthritis other than in his back and left knee, or any other condition manifesting as generalized bone pain, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

5.  A leg and knee disorder, diagnosed as left knee degenerative joint disease, did not have its onset during service, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's separation from active duty.

6.  A back disorder did not have its onset during service, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's separation from active duty.

7.  A neck disorder did not have its onset during service and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

8.  Residuals of a concussion did not have their onset during service and are not shown to be causally or etiologically related to any disease, injury, or incident during service.

9.  The Veteran does not have any service-connected disabilities upon which entitlement to TDIU might be premised. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia are not met.  38 U.S.C. §§ 1101, 1111, 1112, 1131, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).
 
2.  The criteria for entitlement to service connection for a skin disorder are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to service connection for general arthritis, to include bone pain are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a leg and knee disorder are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for a back disorder are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a neck disorder are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for entitlement to service connection for residuals of a concussion are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
 
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time she files her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as psychoses and arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Acquired Psychiatric Disorder 

The Veteran has been diagnosed with an acquired psychiatric disorder during the appeal period and contends that it is due to service.   Specifically, he maintains that he has had paranoid schizophrenia since 1990 that is manifested by auditory and visual hallucinations, flashbacks, problems sleeping, nervousness, anxiety, paranoia, and depression.  See October 2009 statement, November 2012 Board hearing transcript.   The Veteran has alternately stated that he began exhibiting symptoms after he left service that began during service and resulted in an end to his military career.  Id.  He has alternately described these symptoms as resultant from, and causative to, his being in multiple fights and motor vehicle accidents during service.  Id. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. 
§ 1111; 38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Service treatment records do not show any complaints, treatment, or diagnosis referable to a psychosis or other psychiatric disorder during active duty.  No history of mental illness was reported at entrance and no such condition was assessed at that time.  A May 1990 mental status examination of the Veteran found him to be psychiatric normal, and no mental health problem was detected.  The Veteran did not report any concerns on his separation report of medical history and specifically denied having any depression or excessive worry, nervous trouble, or loss of memory.  No mental health problems were reported or identified at his separation examination.

Service personnel records show a "pattern of misconduct" during service, including multiple disciplinary infractions and Article 15's for offenses including drunk driving, vehicular accidents, passing bad checks, and assault.  

The Veteran first sought mental health treatment in July 2009.  At that time, it was noted that his reports of symptoms and reported history were vague and difficult to follow, thus making diagnostic clarity quite difficult.  It was noted at the time that there was no clear history of military trauma.  

The Veteran was diagnosed with schizoaffective disorder/schizophrenia in September 2009 on the basis of paranoia and mood disturbances and reports of chronic auditory and visual hallucinations.  He did not endorse symptoms of mania or severe depression at the time.  He also reported that he was discharged from service due to psychological symptoms. In September 2010 the Veteran was assessed with paranoid schizophrenia. 

By September 2011, it was noted that the Veteran was possibly exaggerating his hallucinatory symptoms as he could furnish no details regarding his hallucinations.  The Veteran reported being depressed for years however, and was diagnosed at that point with dysthymic disorder.  At a July 2012 VA examination, the Veteran reported that he no longer heard voices.  

In September 2012, the Veteran's treating VA psychiatrist noted that the  schizoaffective disorder had its onset during adolescence, 30 years prior. 

At his November 2012 Board hearing, the Veteran testified that he started experiencing symptoms immediately following separation from service and that he was fully, completely functional prior to service without symptoms of depression or anxiety.  He testified that he did not seek treatment prior to 2005 and that depression was the biggest problem in terms of severity.

In September 2014, the Veteran's diagnosis was changed to schizoaffective disorder - depressed vs. major depressive disorder, and anxiety disorder NOS.  The Veteran's treatment provider since 2012 noted that the Veteran's psychiatric diagnosis was unclear, as he had previously been diagnosed with schizoaffective disorder, but a diagnosis of major depressive disorder and anxiety were more applicable.

The Veteran underwent a VA examination in October 2014 where he was diagnosed under the DSM-5 with major depression with anxious distress and alcohol use disorder in partial remission.  The examiner noted that the Veteran's reports of psychotic symptoms were highly unusual and, with a representation of such a severe level of psychosis, it was highly unlikely that he could have functioned adequately at work and at home as he reported for so many years following service and that it was suspect that he experienced this level of psychosis without treatment for many years.  The examiner noted previous skepticism of the Veteran's psychotic symptoms and diagnoses, and concluded that he was likely suffering from major depressive disorder with anxious distress that began prior to the service.  

The examiner concluded that it is less likely than not that the diagnosis of major depressive disorder is a result of the Veteran's alleged fights with his fellow service members and/or a result of head injuries received during such fights, or as a result of a motor vehicle accident.  In support of his conclusion, the examiner noted that, at the time of the examination, the Veteran reported experiencing physical and sexual abuse prior to service, he ran away from home several times, and his siblings also had mental health problems, but at his hearing he testified to experiencing no symptomatology prior to service.  The examiner noted that the Veteran endorsed a long history of turbulent relationships that began prior to the service and reported experiencing depression his "whole life."  The examiner also noted that, during the examination, the Veteran reported that his hallucinations began during service following his motor vehicle accident, but he had previously reported that they began after service.  

The Veteran continued to be assessed with schizoaffective disorder vs. major depressive disorder, although he was noted again in March 2015 to be a somewhat unreliable reporter.  By September 2015, the Veteran's working diagnosis was major depressive disorder without any further reference to schizoaffective disorder. 

In April 2016 an addendum opinion was obtained regarding the Veteran's psychiatric condition and its relation to service based on applicable DSM-IV diagnostic criteria.  The examiner again stated that the Veteran did not meet the criteria for schizoaffective disorder as the Veteran's psychotic symptomatology was suspect.  The examiner repeated that the Veteran met the criteria for major depressive disorder with anxiety, for which he was in treatment by the same VA practitioner who had treated him since 2012.  The examiner also clarified that the Veteran's major depressive disorder clearly and unmistakably preexisted service based on his self-reports of significant mental health symptoms and physical, sexual, and emotional abuse prior to service that culminated in suicidal feelings prior to enlistment.  The examiner stated that the Veteran's current symptoms and level of function are consistent with his symptoms and level of function prior to service and that his condition was therefore not aggravated beyond its normal course by his military service.  

Based on the foregoing, the Board finds that the criteria for service connection for an acquired psychiatric disorder have not been met.  While the Veteran was initially diagnosed with schizoaffective disorder, the preponderance of the medical opinion of record suggests that the reports of his psychotic symptomatology are vague, inconsistent, subject to exaggeration, and/or are unreliable.  The medical professionals who have assessed and treated the Veteran since 2012 appear to be in agreement that he suffers from major depressive disorder, rather than a psychosis.  As major depressive disorder is not covered by the provisions applicable to chronic disabilities, a nexus is required between the current disorder and his service in order for service connection to be warranted.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Both the Veteran's treating psychiatrist and the VA examiner have found that his diagnosed major depressive disorder preexisted service and had its onset at least as early as adolescence.  The VA examiner specifically has stated that the Veteran's condition clearly and unmistakably preexisted service and was not aggravated by service, as his symptomatology and current level of functioning are the same now as they were prior to service.  This assessment is based on examination of the Veteran, his own self-reports as well as a review of the record.  There is no medical opinion of record to refute this conclusion.  As such, the evidence does not show that the Veteran's preexisting major depressive disorder was aggravated beyond its normal course during service.  

Furthermore, the requirements for service connection for an acquired psychiatric disorder other than major depressive disorder are not met.  Assuming the Veteran was sound at entrance into active duty with regard to all other psychiatric disorders, the element of an in-service event or illness is lacking as there is no indication in the Veteran's service treatment records of an onset of mental illness.  Furthermore, he denied any history of depression or excessive worry at separation and no psychiatric condition was diagnosed.  Moreover, the Veteran underwent a psychiatric examination during service which specifically found him to be psychologically normal.  Finally, the Veteran's reports regarding the onset of his symptomatology have been inconsistent and lacking credibility as he has alternately described depression and anxiety symptoms beginning before, during, and after service.  The preponderance of the evidence is therefore against a finding of an in-service onset of any psychiatric disease or illness.  38 C.F.R. § 3.303; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).

The record also does not establish a nexus between the Veteran's current condition and service.  As noted above, the VA assessments of record have not found a link between the Veteran's current psychiatric condition and service.  While the Veteran attributes his current psychiatric condition to fighting and a motor vehicle accident during service, the reliability and accuracy of his statements concerning his symptomatology since service have been questioned by his examining physicians.  His statements and testimony in the record concerning the onset of his symptomatology have also been contradictory and inconsistent.  Moreover, while the Veteran is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of major depressive disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Therefore, while the Veteran associates his current psychiatric condition in-service events, he is not considered medically qualified to address such a question.  The record does not contain any medical opinion stating that the Veteran's current condition initially manifested during service or is due to an in-service incident.  As such, the requirements for service connection for an acquired psychiatric disorder have not been met.     

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Skin Disorder 

The Veteran has reported that he gets hives and a rash when he is nervous and that this is related to his psychiatric condition and began during service.  See Board Hearing transcript.  As the Veteran is not service-connected for any psychiatric disability, no grant of service connection can be predicated on a secondary basis to such a condition.  38 C.F.R. § 3.310.

The Veteran complained of hair loss with an itching rash during stressful situations in September 2009 and was treated for lichen planopilaris vs. androgenetic alopecia and rosacea in November 2009.  However, he reported at the time that the rash on his face (rosacea) had only been present for 2 year and was getting worse.  He reported hair loss for several years related to stressful situations.  The Veteran was also treated for hair loss with an itching rash in August 2012 and March 2013.

Service treatment records do not show any complaints, diagnosis, or treatment referable to a skin rash or other skin condition during service.  The Veteran denied any skin diseases on his report of medical history at separation.  

The Board finds that the criteria for service connection have not been met.  The Veteran is competent to report observable symptomatology, such as a skin rash.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  However, the record does not contain evidence, other than the Veteran's testimony, that he had a skin condition during service.  In this regard, the Veteran's testimony is inconsistent with his contemporaneous service records.  Not only was no rash or other skin condition diagnosed or treated during service, but the Veteran affirmatively denied any history of a skin disease on his separation report of medical history.   As such, the Board finds that the element of an in-service incurrence is lacking and that service connection is therefore not warranted. 38 C.F.R. § 3.303; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Arthritis, Bone Pain

In his initial claim for benefits, the Veteran made allusions to arthritis and "bone pain."  While the Veteran has been diagnosed with arthritis in certain joints, there is no diagnosis in the record of any rheumatoid or systemic arthritis which would account for a generalized "bone pain."  Moreover, pain by itself is not considered a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is no indication from the Veteran or in the record that any form of arthritis initially manifested during service.  The Board finds that the Veteran is competent to identify the specific areas of his body where he is experiencing pain.  As the Veteran's complaints regarding specific areas of arthritis are addressed below, the Board does not find that a current diagnosis of nonspecific arthritis or other diagnosis accounting for generalized "bone pain" exists in the record.  

Consequently, the Board finds that at no time during the pendency of the claim does the Veteran have a current diagnosis of arthritis other than in his back and left knee, or any other condition manifesting as generalized bone pain, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Consequently, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for general arthritis, to include bone pain.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
 
D.  Leg and Knee Disorder

The Veteran has been diagnosed with degenerative joint disease (arthritis) of the left knee since September 2009 when he reported knee pain since service.  In his claim for benefits and at his Board hearing, the Veteran stated that he suffered injuries to his legs and knees during service as a result of parachute training jumps that produced jarring impacts. 

Service treatment records do not contain any complaints, diagnosis, or treatment referable to any knee, ankle or other leg injuries or conditions during service.  Service treatment records do contain a single reference to treatment for a groin injury diagnosed as a right inguinal lymphadenopathy that occurred as a result of a parachute jump in July 1989 and appears to have resolved without sequale.  The Veteran denied any history of arthritis, knee, leg, or foot trouble on his separation report of medical history. 

The Veteran underwent a VA examination in June 2012 where he reported that his left knee started to bother him during service and that he felt it was related to his parachute jumps.  He denied any right knee problems or seeking treatment during service.  He also denied any additional injuries since separation.  The examiner found that the Veteran's degenerative joint disease was less likely as not related to service.  The examiner noted that there was no documentation of a traumatic injury in service and that the Veteran's discharge physical was unremarkable.  The examiner noted the Veteran's groin strain in 1989, but concluded that it was not likely related to the degenerative joint disease diagnosis, which was not made until 19 years after service.   The examiner noted that no other leg condition had been diagnosed.  The examiner concluded that the Veteran had held multiple jobs since service that were physical and likely contributed to the formation of his arthritis as well as a weight gain of 55 pounds since service.

An addendum opinion was obtained in October 2014.  The examiner again opined that the Veteran's left knee degenerative joint disease is less likely than not related to his service.  The examiner noted the lack of any documentation of any traumatic injuries or of the nature, height, or number of parachute jumps in the Veteran's service records.  Rather, the only documented injury resulting from a jump was for a pulled groin muscle with no residuals.  The Veteran had an unremarkable discharge physical, with no interval documentation during or since service to substantiate ongoing symptoms.  The examiner also noted that the Veteran did not seek care until 2009 (19 years post service) and had worked at various jobs, some of them physical, including landscaping and steam cleaning.  The examiner concluded that the Veteran's left knee degenerative joint disease is unlikely related to service and more likely related to ageing and his prior occupations.

The credible evidence of record does not show that the Veteran suffered a left knee injury during service.  The Veteran has contended that his knee arthritis is resultant from multiple injuries from parachute jumps and that his knee pain had its onset during service.  However, the Veteran has not identified any specific injury during service and service treatment records are silent for any knee injury or disease, or complaints of knee pain.  Moreover, the Veteran did not report any knee problems at separation and none were identified at his separation examination.  It is reasonable to conclude that, if the Veteran reported pain in his groin resulting from parachute jumps, he would likewise have mentioned any knee injury or pain.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  

As arthritis is considered a chronic condition, service connection is available even without an established in-service event or injury in some circumstances.  38 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the record does not show any objective indications that the condition manifested to a compensable degree within a year of separation and the Veteran is not competent to make such a determination as arthritis is not a condition that is capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The sole remaining question is whether the Veteran's reports of chronic and continuous knee pain since service are sufficient to justify service connection for his arthritis.  The Board finds that they are not.  While the Veteran has consistently reported that his knee pain began during service, service records do not support this assertion and, as noted above, the Board has concerns with the reliability and accuracy of the Veteran's reporting concerning in-service and post-service symptomatology, especially for compensation purposes.  See e.g. March 2012 examination for social security disability where Veteran reported pain in all joints of the upper and lower extremities for several years. 

Moreover, noting the lack of any traumatic injury or reports of knee problems during service, the VA examiner has attributed the Veteran's current knee arthritis to intercurrent causes, including aging and physically demanding labor since separation.   The Board assigns more probative weight to the opinion of the VA examiner in assessing the etiology of the knee arthritis than the unsupported statements concerning joint pain since service.  As the evidence does not indicate an in-service onset of knee arthritis or injury to the Veteran's left knee, or a manifestation to a compensable level within a year of separation, and as the preponderance of the evidence is against a finding of a nexus between the Veteran's current condition and service, service connection is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a leg and knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

E.  Back Disorder

The Veteran has been assessed with mild lumbar degenerative joint disease during the course of the appeal period and contends that, like his knee condition, it is due to the impact from parachute jumps during service.  

Service treatment records do not show any back injury related to parachute jumps.  However, such reflect that the Veteran complained of back pain in May 1989 when he injured his back 4-wheeling the day before.  He was assessed with low back strain and treated with warm soaks.  No back problems were reported or found at separation. 

The Veteran was not diagnosed with a back disorder prior to June 2012 when he underwent a VA examination and was diagnosed with low back strain.  He reported having had back problems in service as a result of his parachute jumps, but did not seek treatment in service.  The examiner opined that the low back strain was less likely as not related to the low back strain or inguinal strain in service as the Veteran was seen only once for an episodic event with no chronicity or residual effects and his discharge physical was unremarkable.  The examiner also noted that the Veteran did not complain of low back pain when he began seeking VA treatment in 2009.  He further observed that the Veteran has had multiple jobs since service that were physical and likely contributed to his back strain as well as his weight gain of 55 pounds since service.  An October 2014 addendum opinion noted that the Veteran had been diagnosed with lumbar degenerative joint disease in 2014, but applied the same rationale in finding that the condition was not related to the Veteran's service.

For similar reasons discussed above in regard to the Veteran's claimed left knee disorder, the Board finds that service connection is not warranted for his back disorder.  While the evidence does show treatment for low back strain during service, the Veteran did not report ongoing back problems and his separation examination was unremarkable.  It is reasonable to conclude that, if the Veteran reported pain in his groin resulting from parachute jumps, he would likewise have mentioned any back injury or pain resulting from parachuting.  AZ v. Shinseki, 1315 (2013).  

Furthermore, the record does not contain any objective indications that arthritis of the back manifested to a compensable degree within a year of separation.  The Veteran has reported experiencing back pain since service; however, the same concerns regarding the credibility of the Veteran's reports of chronic and continuous symptomatology are even more pronounced here, as he did not mention back problems or concerns until 2012, although he complained of and sought treatment for other musculoskeletal problems from 2009.  

Moreover, the VA examiner has attributed the Veteran's current low back arthritis to intercurrent causes, including weight gain and physically demanding labor since separation.   The Board assigns more probative weight to the opinion of the VA examiner in assessing the etiology of the back arthritis than the unsupported statements concerning joint pain since service.  As the evidence does not indicate an in-service onset of back arthritis or injury to the Veteran's back, or a manifestation to a compensable level within a year of separation, and as the preponderance of the evidence is against a finding of a nexus between the Veteran's current condition and service, service connection is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

F.  Neck Disorder

The Veteran has been diagnosed with degenerative disc disease of the cervical spine since 2009 and maintains that, like his knee and back condition, it is due to the impact from parachute jumps during service.  

Service treatment records show the Veteran complained of a headache and neck pain following a motor vehicle accident in September 1988.  He was assessed with a head laceration and muscle strain.  No neck injuries or problems were reported or identified at separation.

The Veteran underwent a VA examination in October 2012 where he reported experiencing neck pain during service following his airborne training and had always had neck pain since service, which radiates down his shoulder and arm.  The examiner opined that the Veteran's cervical degenerative disc disease is less likely as not related to service, to specifically include the motor vehicle accident in 1988.  The examiner noted that the Veteran's diagnosis in service was muscle strain and that he had an unremarkable discharge physical.  The examiner concluded that the Veteran's physical jobs since service likely contributed to the formation of the degenerative disc disease. 

An addendum opinion was obtained in October 2014.  The examiner again opined that the Veteran's cervical degenerative disc disease is less likely than not related to his service and is more likely related to aging and prior occupations.  The examiner noted the Veteran's in-service cervical strain assessment without residuals and his unremarkable discharge physical.  The examiner also noted no interval documentation to substantiate ongoing symptoms since service and that the Veteran did not seek treatment until nearly 20 years after service.  The examiner again noted the Veteran's physical jobs since separation, including landscaping and steam cleaning.  

The Board finds that the requirements for service connection have not been satisfied.  While the Veteran did incur a neck injury during service, the competent medical evidence of record is against a finding that the Veteran's current neck disorder is resultant from that injury.  The VA examination and subsequent opinion notes that the Veteran's in-service injury was muscular and not discogenic, appeared to have resolved without complication or further complaint, the Veteran's separation examination was unremarkable, and it was nearly 20 years before the Veteran sought treatment for the condition, during which time he was engaged in repetitive physical labor.  The Board finds the examiner's opinion probative and adequate to decide the claim as it is based on a full history of the condition, sufficiently definitive in its conclusion and supported by a fully articulated rationale.  Without a competent nexus between the current diagnosis and in-service injury, the criteria for service connection have not been met.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

G.  Residuals of a Concussion

The Veteran maintains that he suffers from headaches that are the result of a concussion he experienced during service when he was involved in a fight immediately following a motor vehicle accident and was knocked unconscious.  

Service treatment records show the Veteran suffered a laceration on the left side of the head following a motor vehicle accident in September 1988.  It is unclear from the record whether the Veteran lost consciousness and there is no mention of an altercation following the accident in the official military police accident report.  No concussion was diagnosed or treated at the time. 

The Veteran reported experiencing a 3-4 day migraine gradually onsetting with accompanying neck pain in January 2011, after being accidentally run over by a truck during a snowstorm.  He also reported a history of chronic headaches and migraines.  He reported that the symptomatology was similar to previous headaches, but left the medical facility before he could be examined.

The Veteran was formally examined in July 2012 where he reported that, during service, he ran into the vehicle of another soldier, who then assaulted the Veteran along with other soldiers with baseball bats.  The Veteran seemed to indicate that he lost consciousness and was only vaguely aware of being transported to the hospital following the incident.  He reported being sutured and released and put on light duty for weeks during which time he experienced vertigo.  The Veteran reported experiencing constant daily bilateral headaches.  

The examiner noted that service treatment records noted that the Veteran received a field dressing and smelled strongly of alcohol following the accident, but no loss of conscious was noted.  The examiner also noted a follow up appointment a week later found the Veteran to be experiencing headaches.  The examiner opined that the Veteran had not experienced a traumatic brain injury and his account of his head injury did not match that given in records at the time of the incident or any subsequent records.  The examiner noted that the Veteran's account of chronic daily headaches every day since the head injury, but none before, was also not consistent with available medical records.  The examiner explained that, if the Veteran were having chronic bilateral daily headache as he claims, the most likely etiology would be medication overuse as he describes taking aspirin and ibuprofen several times a day every day.  The examiner further stated that, while there is evidence of a head injury during service, there is no record of loss of consciousness and the Veteran recovered without residuals.  The examiner concluded that the Veteran's symptoms are not caused by or a result of his head injury during service.

The Board finds that the criteria for service connection for residuals of a concussion have not been met.  Although the Veteran suffered a head injury during service, his reports concerning the actual incident are suspect based on his pattern of driving under the influence of alcohol and the notation that he had been drinking at the time of the accident.  Likewise his contentions of daily headaches since the accident with no headaches prior are suspect as this pattern of headache symptomatology is not reflected in his service treatment records or VA treatment records.  Service records do not show a diagnosis of a concussion or even that there was a loss of consciousness.  The VA examiner's opinion is the most probative evidence of record regarding any correlation between the Veteran's in-service MVA and any subsequent manifestations.  The examiner found that the Veteran has not suffered from a TBI and that any current symptoms are less likely due to the in-service incident and more likely due to an overuse of over the counter medication.  The opinion is adequately supported and stands uncontradicted by any other competent medical opinion of record.  Therefore, the Board finds that a nexus is not demonstrated between the Veteran's service and any current headache symptomatology.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a concussion.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

H.  TDIU

The Veteran contends that he is unemployable due to service-connected disabilities.  However, he does not have any service-connected disabilities upon which entitlement to TDIU might be premised.  Thus, entitlement to a TDIU must be denied as a matter of law.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for an acquired psychiatric disorder is denied.  

Service connection for a skin disorder is denied. 

Service connection for arthritis, to include bone pain, is denied.  

Service connection for a leg and knee disorder is denied. 

Service connection for a back disorder is denied. 

Service connection for a neck disorder is denied.

Service connection for residuals of a concussion is denied. 

A TDIU is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


